79 F.3d 1153
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Orlando HERNANDEZ-ZELAYA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70521.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1996.*Decided March 13, 1996.

Before:  BROWNING, WALLACE, and FARRIS, Circuit Judges.


1
MEMORANDUM**


2
Jose Orlando Hernandez-Zelaya petitions for review of the dismissal of his appeal by the Board of Immigration Appeals.   We deny the petition for review.


3
The BIA concluded that Hernandez-Zelaya failed to establish past persecution, or a well-founded fear of persecution, on account of any of the grounds for which asylum may be granted or deportation withheld.   See 8 U.S.C. §§ 1158(a) and 1253(h).   Hernandez-Zelaya claims that Salvadoran guerrillas kidnapped, beat, and threatened him.   He asserts that this persecution was on account of his political opinion.


4
Even if we assume that Hernandez-Zelaya's testimony about his treatment by the guerrillas is truthful, the record does not reveal any connection between Hernandez-Zelaya's alleged persecution and his political opinions.   Hernandez-Zelaya testified that the guerrillas kidnapped him because "they knew that I had finished my studies and that I could be useful to them."   Further, he did not indicate why the guerrillas came to his parents' home shortly after his escape from the guerrillas.   Finally, he stated that he did not know why the guerrillas continued looking for him after he left El Salvador.   This testimony does not "compel the conclusion" that the guerrillas did or will persecute Hernandez-Zelaya "because of his political opinion."  See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (emphasis in original).


5
The BIA's decision that Hernandez-Zelaya would not suffer persecution on account of political opinion is "supported by reasonable, substantial, and probative evidence on the record considered as a whole."  8 U.S.C. § 1105a(a)(4).


6
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3